311 S.E.2d 624 (1984)
Ethel K. CLARK, Employee,
v.
AMERICAN & EFIRD MILLS, Employer, and
Aetna Life and Casualty Insurance Company, Carrier.
No. 8210IC1283.
Court of Appeals of North Carolina.
February 21, 1984.
*626 Hassell, Hudson & Lore by Charles R. Hassell, Jr., Raleigh, for plaintiff-appellant.
Hedrick, Feerick, Eatman, Gardner & Kincheloe by Hatcher Kincheloe, Charlotte, for defendants-appellees.
EAGLES, Judge.
Our review of the order of the Industrial Commission is limited to determining (1) whether the Commission's findings of fact are supported by any competent evidence, and (2) whether those findings justify the legal conclusions and decision of the Commission. Hansel v. Sherman Textiles, 304 N.C. 44, 283 S.E.2d 101 (1981). The question presented is whether the findings of fact regarding plaintiff's chronic bronchitis justify the Commission's conclusion that she did not have an occupational disease within the meaning of the law. G.S. 97-53 provides, in part, as follows:
The following diseases and conditions only shall be deemed to be occupational diseases within the meaning of this Article:
....
(13) Any disease, other than hearing loss covered in another subdivision of this section, which is proven to be due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation or employment, but excluding all ordinary diseases or life to which the general public is equally exposed outside of the employment.
Regarding this provision, our Supreme Court, in Rutledge v. Tultex, 308 N.C. 85, 301 S.E.2d 359 (1983), recently held:
[C]hronic obstructive lung disease may be an occupational disease provided the occupation in question exposed the worker to a greater risk of contracting this disease than members of the public generally, and provided the worker's exposure to cotton dust significantly contributed to, or was a significant causal factor in, the disease's development. This is so even if other non-work-related factors also make significant contributions, or were significant causal factors.
Id. at 101, 301 S.E.2d at 369-70.
According to Rutledge, chronic obstructive lung disease or chronic obstructive pulmonary disease (COPD) is a condition composed of several elements or components. Id. at 94-95, 301 S.E.2d 365-66, citing Bouhuys, Schoenberg, Beck and Schilling, Epidemiology of Chronic Lung Disease in a Cotton Mill Community, Service Volume Five of Traumatic Medicine and Surgery for the Attorney 607, reprinted from Lung-An International Journal on Lungs, Airways, and Breathing, 154(3): 167-86 (1977). In the present case, the Industrial Commission found as a fact that plaintiff had chronic bronchitis which is, by definition, a chronic lung disease. By the effects that it has on a person, chronic bronchitis, which is not necessarily a work-related disease, is indistinguishable from byssinosis, which is peculiarly if not exclusively related to the work environment in textile mills. Id.
*627 We understand Rutledge to say that a claimant under the workers' compensation law is not required to establish work-related byssinosis as a causal element of his or her COPD in order to prove the existence of an occupational disease within the meaning of G.S. 97-53(13). Rather, he or she needs only to establish the existence of COPD and to establish that exposure to cotton dust in the work environment "significantly contributed to, or was a significant causal factor in" the development of the disease. Rutledge v. Tultex, supra at 101, 301 S.E.2d at 369-70.
In the present case, plaintiff has established the existence of COPD with chronic bronchitis as the only element thereof. In order to conclude that plaintiff did not have an occupational disease within the meaning of G.S. 97-53(13) consistent with Rutledge v. Tultex, the Commission would have had to make findings, supported by competent record evidence, that plaintiff's exposure to cotton dust was neither a significant contribution to nor a significant causal factor in the development of her disease.
In the recent case of Swink v. Cone Mills, 65 N.C.App. 397, 309 S.E.2d 271 (1983), factually similar to the present case, this Court relied on the Rutledge opinion in remanding the cause to the Industrial Commission for findings on the question of "significant contribution." That opinion superseded an earlier opinion in the same case affirming the order of the Industrial Commission denying workers' compensation to the claimant. Swink v. Cone Mills, 61 N.C. App. 475, 300 S.E.2d 848, superseded and withdrawn, 65 N.C.App. 397, 309 S.E.2d 271 (1983). In its opinion and rehearing, the court in Swink noted that "the Supreme Court [in Rutledge] outlined additional factors to be considered by the Industrial Commission in determining work-relatedness of a particular illness." Id., 309 S.E.2d at 272. The factors cited were: "(1) [T]he extent of the worker's exposure to cotton dust ...; (2) the extent of other non-work-related, but contributory exposures and components...; and (3) the manner in which the disease developed with reference to claimant's work history." Id.
The findings of fact made by the Commission in this case do not adequately address the factors outlined in the Rutledge and Swink opinions. Both supra. Specifically, (1) there are no findings on the question of "significant contribution;" (2) other than noting that claimant was a nonsmoker, there is no indication that the Commission considered the extent of other nonwork-related but contributory exposures and components; and (3) the findings regarding the manner in which claimant's disease developed are not sufficiently related to her work history. If the necessary findings cannot be fairly made from the record evidence, an additional evidentiary proceeding would be required.
We reverse the order of the Industrial Commission and remand the cause for disposition in accordance with this opinion.
Reversed and remanded.
PHILLIPS, J., concurs.
WEBB, J., dissents.
WEBB, Judge, dissenting:
I dissent. I do not believe Rutledge v. Tultex, Corp., 308 N.C. 85, 301 S.E.2d 359 (1983) or Swink v. Cone Mills, 65 N.C.App. 397, 309 S.E.2d 271 (1983) require that this case be remanded. In Rutledge the Industrial Commission found that exposure at the claimant's last place of employment did not cause or significantly contribute to the claimant's chronic obstructive lung disease and denied coverage. Our Supreme Court held that this did not determine the case and ordered a remand to determine whether the claimant's exposure to cotton dust while working at the defendant's plant as well as others had significantly contributed to, or had been a significant causative factor in her chronic obstructive lung disease.
In this case the Commission has found as facts that "The cotton dust did not, however, cause or aggravate her basic illness which is chronic bronchitis," and "The exposure did not, however, cause or materially *628 aggravate her underlying pulmonary disease, which is chronic bronchitis." I believe the findings of fact are supported by the evidence and they support the Commission's conclusion that the claimant's illness is not compensable.